DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 are pending and examined herein.
Claims 1-15 are rejected.
Claims 1-5 are objected to.

Priority
This Application claims foreign priority under 35 U. S. C 119 (a)-(d) to India Application No. 201721037061 filed 18 October 2017.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to India Application No. 201721037061 filed 18 October 2017. Receipt is acknowledged of certified copies of the foreign priority documents required by 37 CFR 1.55. Priority is acknowledged and granted for each of claims 1-15 herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 October 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. A signed copy of the document is included with this Office Action.

Drawings
The drawings filed on 12 October 2018 are are objected to because of the following informalities:
Figure 2: The textual identifier of the element identified with reference number 202 includes the term “Kinect”. Kinect® is a trade name or mark used in commerce. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Figure 2: The division of the term “mechanical” of the textual identifier of element 204 is incorrect. The correct syllabic division of the term “mechanical” is me-chan-i-cal.  The Applicant is asked to include the term “mechanical” either as a single word or, with the proper syllable division, for example as “mechani-cal”.
Figure 2: The term “Optimal controlled model” is not described in the Specification.
Figure 3:  The text in element 302 refers to “neuro-motor” (with a hyphen) and to “neuro motor” without a hyphen which is inconsitent. Further, the correct spelling of said term is “neuromotor” as a single word without a hyphen. See “Neuromotor system.” Merriam-Webster.com Dictionary, Merriam-Webster, www.merriam-webster.com/dictionary/neuromotor%20system.
Figures 6A-6C, 7A-7B and 8A-8B: The Applicant is asked to increase the font size and/or the contrast of “p” and “p” in the tittle of each chart and in the horizontal labels.




Specification
In this Office Action the text presented in italics corresponds to the Applicant’s explicit recitations in the Specification.
The disclosure filed on 12 October 2018 is objected to because of the following informalities: 
A. Objection as it pertains to the Abstract of the invention
The abstract filed on 12 October 2021 is objected to because the description provided in the first four lines are not related to what the invention pertains to.
The first 4 lines of the abstract read as follows:
“Unimaginable are the difficulties faced by patients affected by sensory-motor disabilities while executing day to day activities. The flamboyant progress that has made in other areas of medical science does not translate itself in diagnosing them. Early detection and personalized therapy of these disorders is still out of reach”.


Applicant is reminded of the proper content of an abstract of the disclosure. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is further objected to because the term “neuro-motor” should be replaced with a single word without a hyphen as “neuromotor”. See Merriam-Webster.com Dictionary, Merriam-Webster, www.merriam webster.com/dictionary/neuromotor%20system.
 Correction is required.  See MPEP § 608.01(b).
B. Objection as it pertains to the Title of the Invention
The title of the invention reads as follows: “SYSTEMS AND METHODS FOR OPTIMIZING A JOINT COST FUNCTION AND DETECTING NEURO MUSCULAR PROFILES THEREOF”.
NEURO MUSCULAR” should be written as a single word. See “Neuromuscular.” Merriam-Webster.com Dictionary, Merriam-Webster, www.merriam-webster.com/dictionary/neuromuscular.
Appropriate correction is required.
C. Objection as it pertains to the Specification 
The Specification filed on 12 October 2021 is objected to because of the following informalities:
The Specification refers to the term “neuro muscular” as two separate words at  paragraphs 2-8, 11, 12, 13, 16-18, 31, 37, 39, 40 and 42. The term “neuro muscular” should be written as a single word. See “Neuromuscular.” Merriam-Webster.com Dictionary, Merriam-Webster, www.merriam-webster.com/dictionary/neuromuscular.
The Specification refers to the term “sensory motor” (without a hyphen) and to the term “sensory-motor” (with a hyphen). See paragraphs 2, 3, 26, 27, 31 and 59. Both forms of the term are correct. However, for the sake of consistency, the Applicant is asked to use only one of these two forms.
The Specification refers to the term “neuro motor” and “neuro-motor” at paragraphs 4, 7, 11, 30, 31 and 40. These terms should be replaced with a single word without a hyphen as “neuromotor”. See Merriam-Webster.com Dictionary, Merriam-Webster, www.merriam webster.com/dictionary/neuromotor%20system.
At paragraphs 6 and 13, an article is missing between “(indicates)”  and “presence and severity”. The following amendment is suggested: “In an embodiment, the variation in the one or more values is indicative of (indicates) the presence and severity of the one or more neuro muscular profiles....”.
The abbreviation  “JC” is used in the specification to indicate a “joint cost function” (see paragraph 7) and “joints cost” (see paragraph 33). The Applicant is asked to clarify what is the proper descriptor of the abbreviation “JC”.
Paragraph 19 reads: “FIGS. 4A-4C depict a graphical representation illustrating the scaled joint
model predicting torques for wrist, shoulder and elbow joints for 4 normal subject samples in accordance with an example embodiment of the present disclosure”. Figures 4A-4C do not show “a scaled joint model predicting torques”. The figures show plots of the wrist, the shoulder and the elbow torques. These figures do not show a model or, a model doing a prediction (predicting) of torques.
Paragraph 20 reads: “FIG. 4D depicts a graphical representation illustrating the scaled joint
model being personalized to match the experimental observations of displacement in accordance with an example embodiment of the present disclosure”. Figure 4D does not show a graphical representation of a scaled joint model being “personalized”. Figure 4D shows a plot of displacement vs number of frames. 
The variable “p” is used to designate a “state penalty” (see paragraph 22, 23 and 63) and also in reference to “penalty to angular displacement” (see paragraph 54 page 21). The Applicant is asked to clarify what this variable refers to .
At paragraph 26 page 8, the verb “been” should be inserted between “the flamboyant progress that”  and “made in other areas”. The following amendment is suggested: “The flamboyant progress that has been made in other areas of medical science does not translate itself in diagnosing them”.
At paragraph 26 page , the term “a priori” before “that human body”should be italicized.
The specification refers to the terms “functional” (see paragraphs 26, 27, 28, 41, 49), “cost functional” (see paragraphs 27, 28, 31, 33, 45, 54), “joint cost functional” (see paragraph 27), “functional J” (see paragraphs 41, 49), “cost functional J” (bolded J) (see paragraph 54 page 21) and “cost-function J” (see paragraph 54 at page 20). The Applicant is asked to clarify the differences, if any, between the various recitations of these “functionals”. If there are no differences and all the recitations to “functional” are intended to refer to a “joint cost functional” and the variable representing said joint cost functional is “J”, appropriate amendments should be made for the sake of clarity and consistency.
At paragraph 29, the phrase “Furthermore, these disorders are detected once the condition reaches its full-blown state is trivial” is grammatically incorrect for the use of “is trivial” without setting is trivial”.  The Applicant is asked to rephrase this portion of the paragraph.
At paragraph 39 page 14 there is a close parenthesis “)” after “and the like” which lacks the corresponding open parenthesis. This portion of the paragraph reads as follows: “....tuning information of the above parameters, one or more neuro muscular profiles (e.g., state of the UUO) being detected based on the JC being optimized and the like).” The Applicant is asked to incorporate the corresponding open parenthesis or, to delete the close parenthesis.
Paragraph 40 page 15 reads: “In an example embodiment, after re-sampling the Kinect® data, it
was then scaled to correct the joint model with the joint coordinates of corresponding subject (e.g., the UUO).” The Applicant is asked to clarify whether the phrase “it was then scaled” is referring to the Kinect® data or to the joint model.
At paragraph 40 page 15 an article is missing between “In an embodiment” and “joint model”. The following amendment is suggested: “In an embodiment, the joint model is a depiction of the dynamic behavior of one or more skeletal joint(s) from the plurality of joints”. 
Paragraph 41 page 15 reads: “In an embodiment, post scaling of the joint model, the output is then fed to an inverse optimal control technique (see block 206 of FIG. 2) where the functional J is optimized to match the Kinect® data”. Firstly,  this phrase in unclear as to what is the association of the recitation of “post scaling” with “the output”. The Applicant is asked to clarify whether this phrase is intended to set forth that after post scaling of the joint model the output is fed into the control technique or, whether this phrase in intended to recite that the output of the post scaling of the joint model is fed into the control technique. Secondly,  the Applicant is asked to clarify what “the functional J” phrase refers to. The term “functional J” is not defined in the Specification and is not shown in figure 2.
	
At paragraph 42 the term “obtained” should be replaced with “obtain”. The following amendment is suggested: “In an embodiment of the present disclosure, the one or more tuned
physiologically interpretable model parameters are tuned to generate or obtain[[ed]] optimal
tuned parameters for the UUO”.
	Paragraph 45 reads: “As every search problem has a dual in optimization it can be safely assumed that the human physiological system is trying to optimize a cost functional”. The Applicant is asked to clarify what “a dual in optimization” is referring to.
At paragraph 47  an article should be inserted before “JC for the system”. The following amendment is suggested: “But it can be readily observed that the JC for the system can be approximated to a function of applied torques and states.”
At paragraph 49  the Applicant is sked to define the variables of equations (1) and (2).
Paragraph 49, at the bottom of page 18 reads: “then the optimal 
c(t)=-KX(t) (3)
where –SA-ATS+SBU-1BTS-Z=0 (5)” .
Firstly, the Applicant is asked to clarify what aspect of equations 1-3 is equation 5 further defining. None of the variables in equations 1-3 includes the variables presented in equation 5. Secondly, the numeric identifier of equation (5) should be changed to (4).
At paragraph 54 page 20 an article is missing before “First term..”. The following amendment is suggested: “The [[F]]first term inside the integral represents costs on changes...”.
At paragraph 54 page 20  the term “should” must be replaced with “shoulder”. The following amendment is suggested: “Where (1-3)s are the joint angles in shoulder [[should]], elbow and wrist respectively...”.
The variable “J*” in paragraph 54 page 21  is not defined in the Specification.
Paragraph 54 at page 22 reads: “The projection of the data in the way describes helps to reduce
the complexity of the optimization problem significantly in a way that is physically”. The term “describes” should be should be amended as “describe[[s]]d” .
	At paragraph 56 the linking verb “are” after “patients” should be replaced with “was” since the paragraph is worded in the past tense. The following amendments is suggested: “The mean (standard deviation) of the age for normal subjects and patients [[are]] was 30.2 (8.4) years and 65.64 (4.62) respectively. The range of the age for normal subjects and patients [[are]] was 22 to 45 years and 56 to 74 years respectively”.
At paragraph 57 an article is missing between “using” and “built-in python Fourier method” and, the term “python” should be replaced with “Python” with a capital P.
At paragraph 63 the following phrase is incomplete: “An increase in p, and p is associated with a decrease in shoulder and wrist torques and an increase for elbow”. The Applicant is asked to indicate what aspect of the elbow is being increased.
At paragraph 64 the phrase “It was found that a linear relationship (see FIGS. 7A-7B) between average velocity of the data collected withp, and p”. This phrase is grammatically incorrect. If the Applicant’s intention is to set forth that a linear relationship was found between average velocity of the data collected with p, and p, the following amendment is suggested: “A linear relationship was foundp, and p (see FIGS. 7A-7B)”.
At paragraph 66 the term “subject” should be inserted between “normal” and “(normal users)” to read: “The p, in FIG. 8A is significantly higher in patients (UUO) than in normal subjects (normal users) whereas p, (in FIG. 8B) is significantly lower in patients than in normal subjects (or normal users).”
Appropriate correction is requested.
Claim Objections
Claims 1-5 are objected to because of the following informalities: 
In claims 1-5 term “processor implemented” in the preamble should be hyphenated as “processor-implemented” since the terms processor and implemented are acting as a two-word modifier before a noun (method).
  Appropriate correction is required.

Claim Interpretation of non-limiting recitations
	In claims 1 and 6 the use of reference characters corresponding to elements recited in the detailed description and the drawings do not limit the scope of the recited method and system.
“.....to obtain a joint cost function” in claim 1 line 9, claim 6 line 14 and claim 11 line 10. This recitation is directed to an intended outcome of the step of parameterizing the scaled joint model. This recitation does not limit the scope of the claims because it does recite a positive active step of obtaining or calculating a joint cost function. 
In claims 3, 8 and 13 the recitation that the variation of one or more values “is indicative of presence and severity of the one or more neuro muscular profiles” does not limit the scope of the claims because this recitation merely Informs what the “variation in the one or more values ” indicate. There is no recitation in the claims for a step of identifying and/or determining the presence and severity of a “neuro muscular state” based on the variation, or based on the degree of variation.
In claims 4, 9 and 13 the recitation that the step of scaling a joint model “is based on the one or more actions that are extracted by tracking real world motion of the UUO” does not limit the scope of the claims because this recitation merely informs what the step of scaling is “based on”. There is no recitation in the claims of active positive steps for “extracting actions” and for “tracking real world motion of the UUO”.
Examiner’s interpretation of the term “neuro muscular profile”
The term “neuro muscular profile” in claims 1, 6 and 11 is being interpreted by the Examiner in light of the Specification as comprising “one or more states (e.g., normal, abnormal, and the like)”. See the Specification at paragraphs 6 and 42 which describe, respectively:
“In an embodiment, the variation in the one or more values is indicative of (indicates) presence and severity of the one or more neuro muscular profiles, wherein the profiles comprise one or more states of the UUO”

 “In an embodiment, the one or more neuro muscular profiles comprise but are not limited to, one or more states (e.g., normal, abnormal, and the like) of the UUO”.

 The Specification does not describe what the “states” pertain to. This term is given its broadest most reasonable interpretation and, for the purpose of examination, is interpreted as an overall state of a person, wherein said state can be any normal or abnormal overall physiological, mental, neurological, muscular and/or emotional state. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A. Claim Rejection under 35 USC 112(a) as it pertains to scope of enablement.
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification, while being enabling for determining the state of a joint or joints of a user based on model parameters pertaining to joint torques, joint angles and angular displacement (see paragraph 66 and figures 8A-8B), does not reasonably provide enablement for detecting a “neuro muscular profile” (overall state of a user). See Examiner’s interpretation of the term “neuro muscular profile” above. The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
In this Office Action the text presented in italics corresponds to the Applicant’s explicit recitations in the Claims.
Claim 1 is directed to a processor-implemented method comprising the steps of: obtaining neuromotor data, scaling a joint model, parameterizing the scaled joint model, optimizing a joint cost function by tuning one or more physiologically interpretable parameters and determining a level of the tuning of the one or more physiologically interpretable model parameters. Claim 1 lines 14-17 further recites: “performing based on the level of the tuning, a comparison between the one or more tuned physiologically interpretable model parameters and one or more corresponding model parameters pre-computed for a normal user (NU) ; and detecting one or more neuro muscular profiles based on the comparison”.
Claim 6 is directed to a system comprising a memory, one or more communication interfaces and one or more processors configured to: obtain neuromotor data, scale a joint model, parameterize the scaled joint model, optimize a joint cost function by tuning one or more physiologically interpretable parameters and determine a level of the tuning of the one or more physiologically interpretable model parameters. Claim 6 lines 20-23 further recites: “perform based on the level of the tuning, a comparison between the one or more tuned physiologically interpretable model parameters and one or more corresponding model parameters pre-computed for a normal user (NU); and detect one or more neuro muscular profiles based on the comparison”.
Claim 11 is directed to one or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors cause: obtaining neuromotor data, scaling a joint model, parameterizing the scaled joint model, optimizing a joint cost function by tuning one or more physiologically interpretable parameters and determining a level of the tuning of the one or more physiologically interpretable model parameters. Claim 11 lines 15-18 further recites: “performing based on the level of the tuning, a comparison between the one or more tuned physiologically interpretable model parameters and one or more corresponding model parameters pre-computed for a normal user (NU); and detecting one or more neuro muscular profiles based on the comparison ”.
As such, the Specification must describe how to detect a “neuro muscular profile” (overall state of a user),  from a comparison between one or more tuned physiologically interpretable model parameters and the corresponding model parameters “pro-computed” for a normal user.
In determining whether the full scope of a claim limitation is enabled, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without “undue experimentation.” See, e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Wands, 858 F.2d 731, 736-37, 8 USPQ2d 1400, 1402 (Fed. Cir. 1988).
In Wands, the court set forth the following factors to consider when determining whether undue experimentation is needed: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
With regard to (1) and (2) the claims are directed to a processor-implemented method, a system and a non-transitory machine readable information storage medium. The processes recited in the claims include: obtaining neuromotor data, scaling a joint model, parameterizing the scaled joint model, optimizing a joint cost function by tuning one or more physiologically interpretable model parameters, determining a level of the tuning of the one or more physiologically interpretable model parameters, performing based on the level of the tuning a comparison between the one or more tuned physiologically interpretable model parameters and one or more corresponding model parameters pre-computed for a normal user (NU) and, “detecting one or more neuro muscular profiles based on the comparison”.
As explained in the Examiner’s interpretation section of the term “neuro muscular profile” above, the term “neuro muscular profile” is being interpreted for the purpose of Examination as  the overall state of a user, wherein said state can be normal or abnormal  and, wherein the state comprises any of a physiological, mental, neurological, muscular and/or emotional state.
Herein, the “physiologically interpretable model parameters” are being interpreted as pertaining to a joint since said parameters are related to a joint model and a joint cost function. Further, the Specification at paragraph 4 describes that said parameters comprise “one or more applied torques at one or more skeletal joints of the plurality of skeletal joints in the joint model, velocity of motion at the one or more skeletal joints under consideration and one or more Euler angles of the one or more skeletal joints”.
Thus, the written description must enable one of ordinary skill in the art as to how to detect the overall state of a user (“neuro muscular profile”) based on the comparison between tuned physiologically interpretable model parameters (tuned joint model parameters) and the corresponding model parameters pre-computed for a normal user.
With regard to (3), (4) and (5) the art in the field of physiology and medical diagnosis teaches the determination of the overall state of a user or patient based on an evaluation of the intensity or severity level of one or more symptoms associated with the physical or emotional state of the person (see US 2004/0116779 to Bien), based on the measurement of a health parameter of a patient including systolic and diastolic blood pressure, pulse and blood sugar (see US 2008/0242943 to Cuddihy) and based on a determination of body data variability being within a pathological or a non-pathological state (see US 2014/0275840 to Osorio). As such, a person of ordinary skill in the art would be enabled to detect an overall state of a user (normal or abnormal physiological, mental, neurological, muscular and/or emotional state) based on the evaluation of one or more symptoms associated with the physical or emotional state of the user, based on the measurement of a health parameter of the user including systolic and diastolic blood pressure, pulse and blood sugar and,  based on a determination of whether  body data indicates a pathological or a non-pathological state. However, the state of the art at the time of the invention does not teach how to detect the overall state of a user (“neuro muscular profile”) based on the comparison between tuned model parameters pertaining to a joint and the corresponding model parameters pre-computed for a normal user. 
With regard to (6) and (7)  the Specification does not describe how to detect the overall state of a user (“neuro muscular profile”) based on the comparison between tuned model parameters pertaining to a joint and the corresponding model parameters pre-computed for a normal user. The Specification at paragraph 42 describes: 
“In an embodiment, the one or more neuro muscular profiles are detected when variation(s) in one or more values associated with the one or more tuned physiologically interpretable model parameters are determined in comparison to the one or more corresponding model parameters pre-computed for the normal user (NU), wherein the variation(s) in the one or more values is indicative of presence and severity of the one or more neuro muscular profiles”. 

joint related tuned physiologically interpretable model parameters and the pre-computed parameters indicate. That is, this portion of the Specification describes an attribute of the variation. However, the Specification does not describe how these “variation(s)” provide for the detection of the overall state of a user (“neuro muscular profile”) or, what aspect of the overall state of a user is being indicated form these variations, or how a variation in the joint model parameters as compared to pre-computer parameters indicate an overall state of a user or, provide for the detection of an overall state of a user. The Specification describes the use of the proposed methodology as it pertains to the problem of arm flexion (see paragraph 26) and, to the personalization of a model of the arm dynamics and joint cost functional (see paragraph 66) to personalize and quantify underlying movement dynamics (See paragraph 67). In particular, the Specification describes how to determine variations in the velocity penalty (p) and state penalty (p) in normal users and users under observation (patient) and the comparison of said penalties between normal users and a user under observation (patient) (see figures 8A and 8B ). The Specification describes in which circumstances is the variation in said penalties observed. See Specification at paragraph 67 which describes:
“The estimated cost functional parameterized by state penalty p and  velocity penaltyp is significantly different between normal subjects and patients (p<0.05). A lower p, is observed in patients leading to jerky fast movements and a higher p, indicating a lessened ability to hold the hand in an intermediate position. The above results suggest that cost functional associated with a subject is a good measure to personalize and quantify the underlying movement dynamics”.

This portion of the Specification merely suggests that a joint cost functional may be a good measure to quantify movement dynamics but does not explain how the variation or the difference between the model parameters as compared to pre-computed parameters, as they pertains to arm flexion, provide for the detection of the overall state of a user (“neuro muscular profile”). Based on the Applicant’s variation in state penalties provide at the most, information pertaining to the state of the joints in the arm. 
With regard to (8) the broadest most reasonable interpretation of claims 1, 6 and 11 is that it requires the comparison of two joint-related model parameters to detect a the overall state of the user (“neuro muscular profile”). However, there is a significant degree of undue experimentation since a person of ordinary skill in the art would have to elucidate how to use a difference or variation in joint-related model parameters of a user under observation and a normal user as it pertains to the problem of arm flexion, to detect or determine the overall state of a user, wherein said state can be normal or abnormal and, wherein the state comprises any of a physiological, mental, neurological, muscular and/or emotional state. The only knowledge available to the skilled artisan at the time the invention was made was that the overall state of a user could be determined by the measurement and analysis of bodily parameters and based on symptoms related to the emotional and physical state of the person but not based on a comparison between joint model parameters. 
 Based on the above, the Examiner submits that the specification does not disclose enough information to enable one of ordinary skill in the art to practice the invention. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims.
For examination purposes prior art teaching or suggesting detecting the state of a joint or joints of a user based on the comparison of experimental data and model parameters pertaining said joint or joints will be interpreted as meeting the claimed limitation.
Claims 2-5, 7-10 and 12-15 are rejected for depending on a rejected base claim.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In this Office Action the text presented in italics corresponds to the Applicant’s explicit recitations in the Claims.
Claims 1, 6 and 11 contain the trademark/trade name Kinect®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name Kinect® is used to identify/describe a device or a sensor from which neuromotor data is obtained and, accordingly, the identification/description is indefinite. 
For examination purposes the term Kinect® is being interpreted as addressing the source of the sensor used for obtaining neuromotor data but not the type of sensor or the sensor itself (see MPEP 2173.05(u)). It is also noted that the use of Kinect® in the claims is within the context of a method or step of obtaining information pertaining to a plurality of skeletal joints (“neuro motor data”)  via  any sensor or device, will be interpreted as meeting the claimed limitation.
Claim 1 lines 6-7, claim 6 lines 11-12 and claim 11 lines 7-8 recite: “scaling(scale) a joint model by identifying the one or more actions performed on the plurality of skeletal joints (304)”.
Firstly, the recitation of scaling a model by “identifying one or more actions” is unclear because the identification of an action only provides information on what is the action or, action type being performed by a subject. The Applicant has not provided any special definition to the term scale or scaling. The Applicant’s Specification at paragraph 40 page 15 refers to term “scale” as an equivalent of “personalize” and, at paragraph 54 the Applicant’s Specification describes that the model is scaled  “to match the experimentally obtained lengths of the different joints”. As such, the broadest most reasonable interpretation of “scaling (scale) a joint model”, in light of the Specification, is that it requires an adjustment of a model based on experimental data form a user. Nothing in a type of action being performed by a subject provides the basis for scaling or personalizing a joint model and, as such, the claims are unclear as to what aspect of an identified action is being used to scale the joint model. If the Applicant’s intention is to set forth that the claims require a step of identifying an action performed by a subject and a step of scaling a joint model, the claims should be amended accordingly. Secondly, the recitation of “.....by identifying the one or more actions performed on the plurality of skeletal joints” is unclear because the claims do not recite a positive active step of performing actions on a plurality of skeletal joints. The claims recite that the obtained neuromotor data comprises “information pertaining to a plurality of skeletal joints specific to one or more actions being performed by the UUO”. There are no “actions” being performed on the plurality of skeletal joints recited in the claims. The recitation of “specific to one or more actions being performed by the UUO” merely sets forth an attribute of the information comprised in the neuromotor data. The claims are unclear as to what is being identified and Thirdly,  the recitation of an action performed on a joint is unclear as to who or what is performing the action on the joint. The Applicant is asked to clarify whether the claims require one or more actions performed by the plurality of skeletal joints or, whether the claim requires that an external source manipulate or control a joint to perform an action on said joint or, whether the claim requires a user to perform an action or task using a joint. Clarification is requested.
For examination purposes prior art teaching or suggesting adapting a joint model using measurements obtained from a subject while the subject performs a task or action will be interpreted as meeting the claimed limitation.
Claim 1 lines 10-11, claim 6 lines 15-17 and claim 11 lines 11-12 recite: “optimizing, using an inverse optimal control technique, the joint cost function, by tuning the one or more physiologically interpretable model parameters”.
The claims are unclear as to what is being optimized. As explained in the Claim Interpretation of non-limiting claim recitations above, the recitation of “.....to obtain a joint cost function” in claim 1 line 9, claim 6 line 14 and claim 11 line 10 is directed to an intended outcome and, said recitation does not limit the scope of the claims because it does recite a positive active step of obtaining a joint cost function. Since the claims do not recite a positive active step of obtaining a joint cost function, it is unclear what is being optimized. To obviate this rejection, the Examiner suggests amending the claims to recite a positive active step of obtaining a joint cost function. Clarification is requested.
Claim 1 lines 12-13, claim 6 lines 15-17 and claim 11 lines 13-14 recites: “determining (determine) a level of the tuning of the one or more physiologically interpretable model parameters based on the optimized joint cost function”.
The recitation that the “determining a level of tuning of the one or more physiologically interpretable parameters” is “based on the optimized joint cost function” is unclear. The Specification does not provide any special definition to the term “level of tuning of the one or more physiologically interpretable parameters”. The broadest most reasonable interpretation of a “level of tuning” based on its customary meaning is a degree or amount of adjustment or change. As such, the broadest most reasonable interpretation of the term “level of tuning of the one or more physiologically interpretable parameters” is that it requires determining the degree or amount of adjustment of the physiologically interpretable parameters. A cost function does not provide the basis for determining a  degree or amount of adjustment or change of a parameter or, a “level of tuning” of a parameter. As described in the Applicant’s Specification at paragraph 41 page 15: “joint cost function (JC) refers to cost (e.g., energy, smoothness, and the like) associated with movement of one or more skeletal joint(s) against the gravity to perform one or more task(s)”.  The Applicant is asked to clarify what aspect of the optimized joint cost function provides the basis for determining the level of tuning of the one or more physiologically interpretable parameters. Clarification is requested. 
For examination purposes prior art teaching or suggesting determining level of contribution of a physiologically interpretable parameter to a total joint cost will be interpreted a meeting the claimed limitation.
Claim 1 lines 14-19, claim 6 lines 20-22 and claim 11 lines 15-17 recite: “performing (perform) based on the level of the tuning, a comparison between the one or more tuned physiologically interpretable model parameters and one or more corresponding model parameters pre-computed for a normal user”.
The recitation of performing “based on the level of tuning” a comparison between the one or more  tuned physiologically interpretable model parameters and one or more corresponding model parameters pre-computed for a normal user is unclear as to whether the Applicant’s intention is to condition the performing step to a specific level of tuning or, whether the comparison is between the level of tuning of the model parameters and the pre-computed model parameters. The Applicant is asked to clarify what aspect of the “level of tuning” is being relied on for the comparison of the tuned 
For examination purposes prior art teaching or suggesting the comparison of model parameters with experimental amongst subjects will be interpreted as meeting the claimed limitation.
Claims 4, 9 and 14 recite: “.....wherein the step of scaling a joint model is based on the one or more actions that are extracted by tracking real world motion of the UUO”. 
There is lack of antecedent basis in the claim for “the one or more actions that are extracted by tracking real world motion of the UUO” as there is no recitation in claims 1, 6 and 11, from which claims 4, 9 and 14 depend, respectively, that actions are extracted by tracking real world motion of the UUO. Clarification is requested.
Claims 2-3, 5, 7-8, 10, 12-13 and 15 are rejected or depending on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) and the October 2019 Update: Subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
 (2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): The answer is “Yes”, the claims are drawn to processor-implemented method, a system and one or more non-transitory machine readable information storage mediums. As such, the claims fall into one of the four statutory categories of invention.
 (2A)(1): Independent Claim 1 (method) is directed to the following abstract ideas which encompass mental concepts: scaling a joint model by identifying the one or more actions performed on the plurality of skeletal joints, parameterizing the scaled joint model using one or more physiologically interpretable model parameters, determining a level of the tuning of the one or more physiologically interpretable model parameters, performing based on the level of the tuning, a comparison between the one or more tuned physiologically interpretable model parameters and one or more corresponding model parameters pre-computed for a normal user and detecting one or more neuro muscular profiles based on the comparison and, to the following abstract idea which encompasses a mathematical concept: optimizing, using an inverse optimal control technique, the joint cost function, by tuning the one or more physiologically interpretable model parameters.
Independent Claim 6 (system) is directed to the following abstract ideas which encompass mental concepts: scale a joint model by identifying the one or more actions performed on the plurality of skeletal joints, parameterize the scaled joint model using one or more physiologically interpretable model parameters, determine a level of the tuning of the one or more physiologically interpretable model parameters, perform based on the level of the tuning, a comparison between the one or more tuned physiologically interpretable model parameters and one or more corresponding model parameters pre-computed for a normal user and detect one or more neuro muscular profiles based on the comparison and, to the following abstract idea which encompasses a mathematical concept: optimize, using an inverse optimal control technique, the joint cost function, by tuning the one or more physiologically interpretable model parameters.
Independent Claim 11 (non-transitory machine readable information storage mediums) is directed to the following abstract ideas which encompass mental concepts: scaling a joint model by identifying the one or more actions performed on the plurality of skeletal joints, parameterizing the scaled joint model using one or more physiologically interpretable model parameters, determining a level of the tuning of the one or more physiologically interpretable model parameters, performing based on the level of the tuning, a comparison between the one or more tuned physiologically interpretable model parameters and one or more corresponding model parameters pre-computed for a normal user and detecting one or more neuro muscular profiles based on the comparison and, to the following abstract idea which encompasses a mathematical concept: optimizing, using an inverse optimal control technique, the joint cost function, by tuning the one or more physiologically interpretable model parameters.
With regard to the step of scaling a joint model, the Applicant’s Specification at paragraph 40 page 15 refers to term “scale” as an equivalent of “personalize” and, at paragraph 54 the Applicant’s Specification describes that the model is scaled “to match the experimentally obtained lengths of the different joints”. As such, the broadest most reasonable interpretation of scaling a joint model, in light of the Specification, is that it requires an adjustment of a model using experimental data which is a process which can be performed mentally or, by pen and paper. With regard to the steps of parametrizing the scaled joint model, determining a level of tuning of one or more parameters, performing a comparison between parameters and detecting a neuromuscular profile based on the comparison, these are In claims 6 and 11 other than reciting one or more hardware processors for performing said process, nothing in the claim elements precludes said steps from practically being performed in the mind.  The step of optimizing, using an inverse optimal control technique, the joint cost function encompasses a mathematical concept as a mathematical calculation as it requires a numerical solution to a control problem. 
"Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite an abstract idea.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claim only recites the following additional elements:
Independent Claim 1 (method): obtaining from a Kinect® sensor, neuro motor data pertaining to a User Under Observation (UUO).
Independent Claim 6 (system): a memory, one or more communication interfaces, one or more hardware processors coupled to the memory and obtain from a Kinect® sensor, neuro motor data pertaining to a User Under Observation (UUO).
Independent Claim 11 (one or more non-transitory machine readable information storage mediums): one or more hardware processors coupled to the memory and obtaining from a Kinect® sensor, neuro motor data pertaining to a User Under Observation (UUO).
In claims 1, 6 and 11 the recited additional elements do not integrate the exceptions into a practical application because these elements do not impose any meaningful limits on practicing the abstract ideas. In particular, the memory, the communication interfaces (claim 6) and the hardware processors (claims 6 and 11) are generic computer elements recited at a high level of generality and used to implement the abstract ideas. The step of obtaining neuromotor data is a data gathering step (pre-solution activity) wherein said data is used in the scaling, parameterizing, determining, performing a comparison, detecting and optimizing (abstract) steps. In particular, the additional elements do not use the mathematical concept in a specific manner that sufficiently limits the use of said concept to a practical application. None of the dependent claims recite any additional non-abstract elements. Claims 2-3, 7-8, 12 and 13 are directed to further limiting the abstract step of detecting a neuromuscular profile, claims 4, 9 and 14 are directed to further limiting the abstract step of scaling the joint model and, claims 5, 10 and 15 are directed to attributes of the physiologically interpretable parameters.
 Accordingly, the claims are directed to abstract ideas which are NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the additional DDR Holdings (Fed. Cir. 2014). The step of obtaining neuromotor data is well-understood, routine and conventional in the field of neuromotor disorders diagnosis and rehabilitations. Evidence of this fact can be found in Rocha, Ana Patricia, et al. "Kinect v2 based system for Parkinson's disease assessment." 2015 37th Annual International Conference of the IEEE Engineering in Medicine and Biology Society (EMBC), IEEE, 2015 under the Introduction section and, in the references cited therein. None of these elements confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A. Claims 1-4, 6-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berret B, Chiovetto E, Nori F, Pozzo T (2011) Evidence for Composite Cost Functions in Arm Movement Planning: An Inverse Optimal Control Approach. PLoS Comput Biol 7(10): e1002183 (hereinafter Berret, cited by the Applicant in the IDS dated 12 October 2018).
Berret teaches methods for characterizing arm kinematics based on a model which includes the torque and angles of the shoulder and the elbow joints (Abstract; page 2, col. 1 under Data collection and processing/ Motion analysis and Figure 3). 
With regard to claims 1, 6 and 11, Berret teaches a processor implemented method, comprising: (as in claim 1), a system comprising: a memory (102) storing instructions; one or more communication interfaces (106); and one or more hardware processors (104) coupled to the memory (102) via the one or more communication interfaces (106), wherein the one or more hardware processors (104) are configured by the instructions to:  (as in claim 6) and one or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors cause: (as in claim 11) 
obtaining (as in claims 1 and 11) and obtain (as in claim 6) from a Kinect® sensor, neuro motor data pertaining to a User Under Observation (UUO) (as in claims 1, 6 and 11) (page 4, col. 1 under Data collection and processing/Materials). Berret teaches recording arm and head motion data by means of a motion capture system (Vicon®, Oxford, UK). 
wherein the neuro motor data comprises information pertaining to a plurality of skeletal joints specific to one or more actions being performed by the UUO (302) (as in claims 1, 6 and 11) (page 2, col. 2 under Materials and Methods/ Reaching-to-a-bar task; page 4, col. 1-2 under Data collection and 
scaling (as in claims 1 and 11) and scale (as in claim 6) a joint model by identifying the one or more actions performed on the plurality of skeletal joints (304) (as in claims 1, 6 and 11) (page 5, col. 1-2 under Modeling and Table 1). Berret teaches that the experimental measurements are used to approximate a two-joint rigid body model moving in the vertical plane as the arm model.
parameterizing (as in claims 1 and 11) and parameterize (as in claim 6) the scaled joint model using one or more physiologically interpretable model parameters to obtain a joint cost function (JC) (306) (as in claims 1, 6 and 11) (page 5, col. 1-2 under Inverse optimal control; page 6 col. 1 and Table 1). Berret teaches parametrization to obtain a joint cost function (equation 4), which is defined in terms of weighting vector. Berret teaches that the elements of the weighting vector include eight biologically plausible costs as shown in Table 1 and, which are defined in terms of joint angles, joint torques and motor commands (page 6, col. 1). As such, Berret teaches “physiologically interpretable model parameters” as the elements of the weighting vector.
optimizing (as in claims 1 and 11) and optimize (as in claim 6), using an inverse optimal control technique, the joint cost function, by tuning the one or more physiologically interpretable model parameters (308) (as in claims 1, 6 and 11) (page 5 col. 1 and 2; page 6 col. 1 and 2). Berret teaches formulating the inverse OCP corresponding to the cost in terms of a measured/experimental trajectory of the arm (page 5 col. 2; page 6 col. 1), finding the best match between the optimal trajectory and a measured trajectory (page 6, col. 2) and finding a best fitting weighting vector (page 9 col. 2). 
determining (as in claims 1 and 11) and determine (as in claim 6) a level of the tuning of the one or more physiologically interpretable model parameters based on the optimized joint cost function (310) (as in claims 1, 6 and 11) (page. 10 col. 2 and Figure 6). Berret teaches determining the contribution of the elements of the weighting vector.
performing (as in claims 1 and 11) and perform (as in claim 6) based on the level of the tuning, a comparison between the one or more tuned physiologically interpretable model parameters and one or more corresponding model parameters pre-computed for a normal user (NU) (312) (as in claims 1, 6 and 11) (page 7, col. 1-2 under Model vs experimental data comparisons). 
detecting (as in claims 1 and 11) and perform (as in claim 6) one or more neuro muscular profiles based on the comparison (314) (as in claims 1, 6 and 11). See Figure 10 of Berret, which shows a comparison of experimental data and model parameters pertaining to a joint. As such, Berret teaches detecting a state of a joint or joints.
With regard to claims 2-3, 7-8 and 12-13, see Figure 10 of Berret which shows the parameter variation in both, the experimental data (real data) and the model predictions.
With regard to claims 4, 9 and 14, see Berret at page 2, col. 2 under Materials and Methods/Reaching-to-a-bar task, Figure 2 and page 3, col. 1 under Data collection and processing/Motion analysis. Berret teaches that the data captured pertains to actions performed by a user (pointing movements toward a vertical target bar) and said data is extracted by motion analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
B. Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Berret as applied to claims 1, 6 and 11 above, and further in view of An, K-N. et al.; “Three-Dimensional Kinematics of Glenohumeral Elevation”; Journal of Orthopaedic Research, 9:143-149, 1991 (hereinafter An).
As explained in reference to claims 1, 6 and 11 above, Berret teaches the characterization of arm kinematics based on a model and, based on a weighting vector which includes eight biologically plausible costs as shown in Table 1 which are defined in terms of joint angles, joint torques and motor commands (page 6, col. 1). As such, Berret teaches that the one or more physiologically interpretable model parameters comprise one or more applied torques at one or more skeletal joints of the plurality of skeletal joints in the joint model and velocity of motion at the one or more skeletal joints under consideration (as in claims 5, 10 and 15). Berret also teaches that the model of the arm includes parameters pertaining to the shoulder rotation (see Berret page 2, col. 1 under Materials and Methods/Reaching-to-a-bar task, Figure 3 and page 8, col. 2 under Time-course of joint and finger trajectories). 
However, Berret does not teach that the model parameters comprise one or more Euler angles of the one or more skeletal joints (as in claims 5, 10 and 15).
An teaches the study of the three-dimensional glenohumeral joint kinematics during arm elevation (Abstract; page 143 col. 2, page 144 col. 1 and page 145 col. 2 under Kinematic Measurement). An teaches the use of Euler angles to describe the glenohumeral joint rotation based on the concept of Eulerian angles (Abstract and pg. 147, col. 1 under Discussion).
Berret and An are directed to methods for describing arm joint kinematics including the glenohumeral (shoulder) joint.
Thus, Berret and An are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Berret with An. One would have been motivated to do so and had a reasonable expectation of success in doing so because An teaches that the use of Euler angles to describe the glenohumeral (shoulder) joint provides a more precise description of the glenohumeral joint motion (see An pg. 149, col. 1) which is of relevance to Berret who is explicitly directed to a model which relies on the motion of the glenohumeral joint motion for the characterization of the arm movement (see Figure 3 of Berret). 



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Galna, B. et al; “Accuracy of the Microsoft Kinect sensor for measuring movement in
people with Parkinson’s disease”, Gait & Posture 39 (2014)1062-1068, teaches the assessment of the Kinect to measure functional and clinically relevant movements in people with PD.
Kluger, Alan, et al. "Patterns of motor impairment in normal aging, mild cognitive decline, and early Alzheimer' Disease." The Journals of Gerontology Series B: Psychological Sciences and Social Sciences 52.1 (1997): P28-P39 teaches the relationship between cognitive dysfunction and motor behavior in patients with Alzheimer’s disease in comparison with normal older adults.
Mombaur, K. et al; “From human to humanoid locomotion—an inverse optimal control approach”; Auton Robot (2010) 28: 369–383, teaches the use of inverse optimal control to transfer biological motions to robots.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/              Examiner, Art Unit 1631